DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7, 8, 10-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (US 2010/0243020).
With regard to claim 1, Norton teaches, in Figs 1A-1E and 3, an optoelectric device comprising: a quantum dot core (108); and intermediates (106) provided on a part of a surface of the quantum dot core and arranged spaced apart from each other such that a portion of the quantum dot core is exposed between the intermediates; a matrix (304, here referring to the mat of nanostructures as described in [0008]; Norton uses the same reference number for both structures in the disclosure) in which the quantum dot core and the intermediate intermediates are embedded and through which carriers are transferred, the carriers being generated by the quantum dot core from the light energy incident thereon ([0088]), wherein the optoelectric device is configured to convert light energy incident upon the optoelectric device to electrical energy ([0002]). 
Norton does not explicitly teach that a ratio of a sum of surface areas of the intermediates to an entire area of the surface of the quantum dot core is in a range of 0.001 to 0.5.  Nonetheless, the skilled artisan would know too that area ratio would impact the absorption spectrum ([0082]).
The specific claimed area ratio, absent any criticality, is only considered to be the “optimum” area ratio disclosed by Norton that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired absorption spectrum, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the ratio of a sum of surface areas of the intermediates to an entire area of the surface of the quantum dot core is in a range of 0.001 to 0.5 is used, as already suggested by Norton.
Since the applicant has not established the criticality (see next paragraph) of the area ratio stated and since these area ratios are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Norton.
Please note that the specification contains no disclosure of either the critical nature of the claimed area ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 4, Norton does not explicitly teach that a ratio of a sum of surface areas of the intermediates to an entire area of the surface of the quantum dot core is in a range of 0.001 to 0.3.  Nonetheless, the skilled artisan would know too that area ratio would impact the absorption spectrum ([0082]).
The specific claimed area ratio, absent any criticality, is only considered to be the “optimum” area ratio disclosed by Norton that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired absorption spectrum, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the ratio of a sum of surface areas of the intermediates to an entire area of the surface of the quantum dot core is in a range of 0.001 to 0.3 is used, as already suggested by Norton.
Since the applicant has not established the criticality (see next paragraph) of the area ratio stated and since these area ratios are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Norton.
Please note that the specification contains no disclosure of either the critical nature of the claimed area ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 5, Norton teaches, in Figs 1A-1E and 3, that the quantum dot core comprises at least one selected from the group consisting of CdSe, CdTe, InP, InAs, ZnS, ZnSe, and ZnTe ([0069]).
With regard to claim 7, Norton teaches, in Figs 1A-1E and 3, that the intermediate comprises intermediates comprise sulfur (S) or oxygen (O) to prevent oxidation of the quantum dot core ([0016]).
With regard to claim 8, Norton teaches, in Figs 1A-1E and 3, that the matrix comprises a semiconductor material ([0106]).
With regard to claim 10, Norton teaches, in Figs 1A-1E and 3, that the matrix comprises a group IV semiconductor material, a group 11I-V semiconductor material, or a group II-VI semiconductor material ([0106]).
With regard to claim 11, Norton teaches, in Figs 1A-1E and 3, that the matrix comprises a-Si, p-Si, Ge, GaAs, GaP, GaN, ZnSe, or ZnS ([0106]).
With regard to claim 12, Norton teaches, in Figs 1A-1E and 3, that when a majority of carriers generated by the quantum dot core comprises electrons, a conduction energy band level of the intermediate intermediates is lower than a conduction energy band level of the quantum dot core ([0100]).
With regard to claim 13, Norton teaches, in Figs 1A-1E and 3, that when a majority of carriers generated by the quantum dot core comprises holes, a valence energy band level of the intermediate intermediates is higher than a valence energy band level of the quantum dot core ([0100]). 
With regard to claim 14, Norton teaches, in Figs 1A-1E and 3, that a first electrode (300) is provided at a first side of the matrix and a second electrode (301) is provided at a second side of the matrix opposite to the first side.
With regard to claim 16, Norton teaches, in Figs 1A-1E and 3, a quantum dot structure comprising: a quantum dot core (108) comprising a first material having a first valence band level and a first conduction band level; and a surface layer (106) partially covering a surface of the quantum dot core, the surface layer comprising a second material having a second valence band level and a second conduction band level, wherein the first valence band level is less than the second valence band level or the first conduction band level is greater than the second conduction band level ([0100]), wherein the surface layer comprises a plurality of portions spaced apart from each other such that a portion of the quantum dot core is exposed between the plurality of portions (see figures).
Norton does not explicitly teach that a ratio of a sum of surface areas of the plurality of portion of the surface layer to an entire area of the surface of the quantum dot core is in a range of 0.001 to 0.5.  Nonetheless, the skilled artisan would know too that area ratio would impact the absorption spectrum ([0082]).
The specific claimed area ratio, absent any criticality, is only considered to be the “optimum” area ratio disclosed by Norton that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired absorption spectrum, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the ratio of a sum of surface areas plurality of portion of the surface layer to an entire area of the surface of the quantum dot core is in a range of 0.001 to 0.5 is used, as already suggested by Norton.
Since the applicant has not established the criticality (see next paragraph) of the area ratio stated and since these area ratios are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Norton.
Please note that the specification contains no disclosure of either the critical nature of the claimed area ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 17, Norton teaches, in Figs 1A-1E and 3, that the first valence band level is less than the second valence band level ([0100]).
With regard to claim 18, Norton teaches, in Figs 1A-1E and 3, that the first conduction band level is greater than the second conduction band level ([0100]).
With regard to claim 20, Norton does not explicitly teach that a ratio of the sum of surface areas of plurality of portions of the surface layer to an entire area of the surface of the quantum dot core is in a range of 0.001 to 0.3.  Nonetheless, the skilled artisan would know too that area ratio would impact the absorption spectrum ([0082]).
The specific claimed area ratio, absent any criticality, is only considered to be the “optimum” area ratio disclosed by Norton that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired absorption spectrum, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the  ratio of the sum of surface areas of plurality of portions of the surface layer to an entire area of the surface of the quantum dot core is in a range of 0.001 to 0.3 is used, as already suggested by Norton.
Since the applicant has not established the criticality (see next paragraph) of the area ratio stated and since these area ratios are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Norton.
Please note that the specification contains no disclosure of either the critical nature of the claimed area ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (US 2010/0243020) in view of Semonin et al. (US 2014/0150861).
With regard to claim 6, Norton teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Norton does not explicitly teach that the intermediate comprises intermediates comprise at least one selected from the group consisting of PbS, PbSe, InP, InAs, and AlAs.
Semonin teaches that the intermediate comprises intermediates comprise at least one selected from the group consisting of PbS, PbSe, InP, InAs, and AlAs ([0018]) since, “QD materials are in certain instances relatively inexpensive and that these materials exhibit an enhanced capacity for multiple exciton generation,” ([0004]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Norton with the QD materials of Semonin to use materials that are inexpensive and have an enhanced capacity for multiple exiton generation.
Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (US 2010/0243020) in view of Jeong et al. (US 2019/0257784).
With regard to claim 9, Norton teaches most of the limitations of this claim, as set forth above with regard to claim 2.
Norton does not explicitly teach that the matrix comprises an indium gallium zinc oxide (IGZO), a silicon indium zinc oxide (SIZO), or a silicon zinc tin oxide (SZTO).
Jeong teaches that the matrix comprises an indium gallium zinc oxide (IGZO), a silicon indium zinc oxide (SIZO), or a silicon zinc tin oxide (SZTO) ([0033]), “because it has excellent optical transparency, amorphous structure and high electron mobility,” ([0033]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Norton with the matrix materials of Jeong because it has excellent optical transparency, amorphous structure and high electron mobility.
With regard to claim 15, Norton teaches most of the limitations of this claim, as set forth above with regard to claim 14.
Norton does not explicitly teach that a third electrode is provided on a bottom side of the matrix, the bottom side being different from the first side and the second side, and wherein an insulating layer is provided between the matrix and the third electrode.
Jeong teaches, in Fig 1, that a third electrode (140) is provided on a bottom side of the matrix (150), the bottom side being different from the first side and the second side (right and left sides in the figure), and wherein an insulating layer (180) is provided between the matrix and the third electrode to provide a sensor ([0005]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Norton with the third electrode configuration of Jeong to provide a sensor.
Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. 
The Applicants argue:
Paragraph [0082] of Norton discloses that the following variables may be controlled to tune the absorption spectrum: “average nanoparticle size, size distribution, average particle shape (e.g., aspect ratio), and/or shape distribution (e.g., aspect ratio distribution).”
None of the disclosed variables may reasonably be interpreted as corresponding to the claimed “ratio of the sum of surface areas of the intermediates to an entire area of the surface of the quantum dot core”. Contrary to the Office Action’s assertions, nothing in Norton suggests these area ratios are in common use in similar devices in the art.

The Examiner responds:
Each of these variables clearly impacts the surface areas of the intermediates and thus the claimed ratio, thereby establishing results effectiveness.  At least Figures 1A-1E of Norton show such area ratios.
The Applicants argue:
Further, with regard to the Office Action’s assertions regarding criticality of the claimed features, paragraph [0047] of the present specification discloses that optoelectric efficiency by interaction between the QD core and the intermediate may vary according to the coverage of the intermediate, and that the claimed ratio advantageously increases the optoelectric efficiency.

The Examiner responds:
This evidence is insufficient to establish unexpected results.  Please see MPEP § 716.02(d).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The Applicants argue:
the nanostructures 108 cannot reasonably be interpreted as corresponding to a quantum dot core as asserted in the Office Action. A quantum dot core is particulate and is generally spherical in shape. In contrast, the nanostructures 108 of Norton are rod-like, one-dimensional structures (see paragraphs [0065] and [0067]).

The Examiner responds:
The claim does not require the quantum dot to be spherical, nor does the disclosure provide for any special definitions of the term that require this feature.  It is within the broadest reasonable interpretation of the term “quantum dot” to include the nanostructures of Norton.
The Applicants argue:
the MNPs 304 of Norton cannot reasonably be interpreted as corresponding to the claimed matrix because the Office Action already asserts in rejecting claim 1 that the MNPs correspond to the claimed intermediates, which were recited in claim 2 as being embedded in the matrix. Applicant respectfully submits that it is unreasonable to assert that the MNPs of Norton are embedded in themselves.

The Examiner responds:
In the disclosure of Norton at [0088], “the mat 304 comprising nanostructures 303 is disposed between and in electrical contact with the first and second conducting or semiconducting electrode substrates 301 and 300, respectively. As MNPs 304 absorb incident photons …”  Unfortunately, Norton uses the same reference number for the MNPs and the mat of nanostructures at [0088].  To clarify, the rejection views a given nanostructure (102, 108, 110, 116, 303) as the claimed quantum dot core.  The remaining nanostructures combined form a mat (see Norton at [0008] and elements 602 and 632 for further examples) which provides the claimed matrix.  
All other arguments have been fully addressed in prior Office Actions or in the rejections set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829